      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 JANE DOE 1,

         Plaintiff,
    v.                                          Civil Action File No:
                                                1:19-CV-03840-WMR
                                                _________________
 RED ROOF INNS, INC., et als.,

         Defendants.

ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
        OF DEFENDANT 2014 SE OWNER 5-EMORY, LLC

      COMES NOW 2014 SE Owner 5-Emory, LLC (hereinafter “Defendant”), by

counsel, and files its Answer and Affirmative Defenses to the Plaintiff’s Amended

Complaint, stating as follows:

      Defendant denies, generally and specifically, any and all allegations contained

in the headings, footnotes, and/or unnumbered paragraphs in the Amended

Complaint. Defendant denies, generally and specifically, any and all allegations in

the Complaint not specifically admitted in the Paragraphs below.

                                 FIRST DEFENSE

      Plaintiff’s Amended Complaint fails to state a claim or claims upon which

relief can be granted.
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 2 of 25




                                SECOND DEFENSE

      The injuries and damages complained of by Plaintiff were caused by other

persons or entities beyond the control of Defendant, including without limitation the

alleged traffickers and buyers identified in Plaintiff’s Amended Complaint.

Accordingly, there can be no recovery against Defendant.

                                 THIRD DEFENSE

      No act or omission on the part of Defendant proximately caused any of

Plaintiff’s alleged injuries or damages. As such, Defendant denies that it is liable to

Plaintiff for any sum or in any manner.

                               FOURTH DEFENSE

      Pending discovery and investigation, some of Plaintiff’s claims may be barred

in whole or in part by the applicable statutes of limitations.

                                 FIFTH DEFENSE

      Plaintiff’s claims against Defendant are barred because Defendant did not owe

any duty to Plaintiff and did not breach any duty owed to the Plaintiff.

                                 SIXTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Defendant complied

with all applicable laws and regulations at all times relevant to Plaintiff’s claims.




                                          -2-

                                          Page 2
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 3 of 25




                              SEVENTH DEFENSE

      Pending discovery and investigation, some of Plaintiff’s claims may be

barred, in whole or in part, by the doctrines of laches, waiver, and estoppel.

                               EIGHTH DEFENSE

      In response to Plaintiff’s claims for punitive damages, Defendant specifically

incorporates by reference any and all statutes of limitations, standards of review, and

essential elements regarding the determination and/or enforceability of punitive

damages awards that arose in the decisions of e.g. BMW of No. America v. Gore,

517 U.S. 559 (1996); Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532

U.S. 424 (2001); State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408 (2003);

and Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008) and similar cases under both

federal and state law.

                                NINTH DEFENSE

      Plaintiff’s claim for punitive damages is in violation of and is barred by the

Due Process Clause of the 1983 Georgia Constitution, Article I, Section I, Paragraph

1, and by the Fifth and Fourteenth Amendments to the United States Constitution.

                                TENTH DEFENSE

      There is no clear and convincing evidence that Defendant is or was guilty of

willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care

                                         -3-

                                         Page 3
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 4 of 25




which would raise the presumption of conscious indifference to consequences, and

accordingly, Plaintiff is not entitled to recover punitive damages.

                             ELEVENTH DEFENSE

      While Defendant denies that it is liable to Plaintiff in any sum whatsoever and

denies that it is liable for punitive damages, any award of punitive damages is limited

by the cap provided in O.C.G.A. § 51-12-5.1(g).

                              TWELFTH DEFENSE

      Pending discovery and investigation, Plaintiff’s recovery may be barred or

reduced, in whole or in part, under the doctrines of contributory negligence,

comparative negligence, and intervening/superseding negligence. Any recovery

against Defendant must be reduced by the degree that the alleged injuries of Plaintiff

were caused by the actions or inactions of others under O.C.G.A. § 51-12-33.

                            THIRTEENTH DEFENSE

      Defendant is not jointly and severally liable to Plaintiff for any of the claims

or relief set forth in the Amended Complaint.

                            FOURTEENTH DEFENSE

      Plaintiff’s causes of actions have been improperly joined, and Defendant

should be dropped from this action or claims against Defendant should be severed.




                                         -4-

                                         Page 4
       Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 5 of 25




                              FIFTEENTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks

standing to certain of the causes of action.

                              SIXTEENTH DEFENSE

      Defendant did not own, operate, or otherwise control the subject premises

and/or businesses at the time(s) of the events underlying Plaintiff’s claims;

accordingly, Defendant is not liable to Plaintiff.

                            SEVENTEENTH DEFENSE

      Defendant reserves the right to assert any and all additional defenses as may

be determined to be applicable during the course of discovery.

                             EIGHTEENTH DEFENSE

      Subject to and without waiving any of its other rights, defenses or objections,

Defendant responds to the enumerated paragraphs of Plaintiff’s Amended Complaint

as follows:

                                           1.

      Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in this paragraph. The allegations contained in this paragraph

are denied to the extent they state or infer any fault, liability, or violation of any law

on the part of Defendant.

                                          -5-

                                          Page 5
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 6 of 25




                                      2. – 14.

      The allegations contained in paragraphs 2 through 14, including any subparts

or footnotes thereto, are denied as to Defendant.

                                           15.

      Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained in this paragraph.

                                           16.

      The allegations contained in this paragraph are denied as to Defendant.

                                      17. – 60.

      The allegations contained in paragraphs 17 through 60 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                           61.

      The allegations contained in this paragraph are denied as pled. Defendant

admits only that it previously owned the Hampton Inn hotel property located at 1975

North Druid Hills Road NE, Atlanta, Georgia 30329 from January 30, 2015 until

December 13, 2018. Defendant lacks sufficient knowledge or information to admit

or deny allegations concerning other defendants or entities and denies such




                                           -6-

                                           Page 6
       Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 7 of 25




allegations to the extent they state or infer any fault, liability, or violation of any law

on the part of Defendant.

                                           62.

      The allegations contained in this paragraph are denied as pled. Defendant

admits that it previously owned the Hampton Inn hotel property located at 1975

North Druid Hills Road NE, Atlanta, Georgia 30329 from January 30, 2015 until

December 13, 2018. Defendant admits it is a Delaware Corporation with its

designated principal office address at 875 Third Avenue, New York, New York

10022. Defendant further admits the allegations as to the identity and physical

address of its Registered Agent.

                                        63. – 70.

      The allegations contained in paragraphs 63 through 70 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                        71. – 73.

      The allegations contained in paragraphs 71 through 73 call for legal

conclusions, therefore, no response is required. To the extent the allegations are

contrary to the law, they are denied. The allegations contained in these paragraphs




                                           -7-

                                           Page 7
       Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 8 of 25




are denied to the extent they state or infer any fault, liability, or violation of any law

on the part of Defendant.

                                        74. – 80.

      Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained paragraphs 74 through 80. The allegations contained in these

paragraphs are denied to the extent they state or infer any fault, liability, or violation

of any law on the part of Defendant.

                                        81. – 95.

      The allegations contained in paragraphs 81 through 95, including any subparts

and/or footnotes thereto, are denied as to Defendant.

                                        96. – 99.

      The allegations contained in paragraphs 96 through 99 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                          100.

      The allegations contained in this paragraph do not relate to Defendant;

therefore, no response is required.       To the extent a response is required, the

allegations contained in this paragraph are denied as to Defendant.




                                          -8-

                                          Page 8
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 9 of 25




                                          101.

      The allegations contained in this paragraph do not relate to Defendant;

therefore, no response is required.       To the extent a response is required, the

allegations are denied as to Defendant.

                                    102. – 106.

      The allegations contained in these paragraphs are denied as to Defendant.

                                    107. – 306.

      The allegations contained in paragraphs 107 through 306 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                          307.

      The allegations contained in this paragraph are denied.

                                          308.

      The allegations contained in this paragraph are denied as to Defendant.

                                          309.

      The allegations contained in this paragraph are denied as pled. Defendant

admits only that it previously owned the Hampton Inn hotel property located at 1975

North Druid Hills Road NE, Atlanta, Georgia 30329 from January 30, 2015 until

December 13, 2018. The allegations contained in this paragraph are denied to the

                                          -9-

                                          Page 9
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 10 of 25




extent they state or infer any fault, liability, or violation of any law on the part of

Defendant.

                                         310.

      The allegations contained in this paragraph are denied as to Defendant.

                                     311. – 312.

      Defendant lacks sufficient knowledge or information to admit or deny the

allegations contained paragraphs 311 through 312. The allegations contained in

these paragraphs are denied to the extent they state or infer any fault, liability, or

violation of any law on the part of Defendant.

                                     313. – 324.

      The allegations contained in these paragraphs are denied as to Defendant.

                                         325.

      To the extent the allegations contained in this paragraph call for legal

conclusions, no response is required. To the extent those allegations are contrary to

the law, they are denied. The remaining allegations in this paragraph are denied as

to Defendant.

                                         326.

      The allegations contained in this paragraph are denied as to Defendant.




                                        - 10 -

                                        Page 10
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 11 of 25




                                       327.

      The allegations contained in this paragraph are denied as pled.

                                    328. – 332.

      The allegations contained in these paragraphs are denied as to Defendant.

                                    333. – 339.

      The allegations contained in paragraphs 333 through 339 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       340.

      The allegations contained in this paragraph are denied as to Defendant.

                                    341. – 348.

      The allegations contained in paragraphs 341 through 348 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       349.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 11 -

                                       Page 11
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 12 of 25




                                    350. – 356.

      The allegations contained in paragraphs 350 through 356 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       357.

      The allegations contained in this paragraph are denied as to Defendant.

                                    358. – 364.

      The allegations contained in paragraphs 358 through 364 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       365.

      The allegations contained in this paragraph are denied as to Defendant.

                                    366. – 373.

      The allegations contained in paragraphs 366 through 373 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       374.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 12 -

                                       Page 12
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 13 of 25




                                    375. – 381.

      The allegations contained in paragraphs 375 through 381 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       382.

      The allegations contained in this paragraph are denied as to Defendant.

                                    383. – 389.

      The allegations contained in paragraphs 383 through 389 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       390.

      The allegations contained in this paragraph are denied as to Defendant.

                                    391. – 398.

      The allegations contained in paragraphs 391 through 398 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       399.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 13 -

                                       Page 13
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 14 of 25




                                    400. – 406.

      The allegations contained in paragraphs 400 through 406 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       407.

      The allegations contained in this paragraph are denied as to Defendant.

                                    408. – 414.

      The allegations contained in paragraphs 408 through 414 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       415.

      The allegations contained in this paragraph are denied as to Defendant.

                                    416. – 423.

      The allegations contained in paragraphs 416 through 423 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       424.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 14 -

                                       Page 14
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 15 of 25




                                    425. – 431.

      The allegations contained in paragraphs 425 through 431 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       432.

      The allegations contained in this paragraph are denied as to Defendant.

                                    433. – 439.

      The allegations contained in paragraphs 433 through 439 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       440.

      The allegations contained in this paragraph are denied as to Defendant.

                                    441. – 448.

      The allegations contained in paragraphs 441 through 448 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       449.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 15 -

                                       Page 15
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 16 of 25




                                    450. - 456

      The allegations contained in paragraphs 450 through 456 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       457.

      The allegations contained in this paragraph are denied as to Defendant.

                                    458. – 464.

      The allegations contained in paragraphs 458 through 464 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       465.

      The allegations contained in this paragraph are denied as to Defendant.

                                    466. – 473.

      The allegations contained in paragraphs 466 through 473 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       474.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 16 -

                                       Page 16
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 17 of 25




                                    475. – 481.

      The allegations contained in paragraphs 475 through 481 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       482.

      The allegations contained in this paragraph are denied as to Defendant.

                                    483. - 489

      The allegations contained in paragraphs 483 through 489 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       490.

      The allegations contained in this paragraph are denied as to Defendant.

                                    491. – 498.

      The allegations contained in paragraphs 491 through 498 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       499.

      The allegations contained in this paragraph are denied as to Defendant.




                                       - 17 -

                                       Page 17
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 18 of 25




                                    500. – 506.

      The allegations contained in paragraphs 500 through 506 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       507.

      The allegations contained in this paragraph are denied as to Defendant.

                                       508.

      Defendant incorporates by reference as if fully set forth herein all of its

affirmative defenses and responses to preceding paragraphs of Plaintiff’s Amended

Complaint.

                                    509. – 515.

      The allegations contained in these paragraphs are denied as to Defendant.

                                       516.

      Defendant incorporates by reference as if fully set forth herein all of its

affirmative defenses and responses to preceding paragraphs of Plaintiff’s Amended

Complaint.

                                    517. – 524.

      The allegations contained in these paragraphs are denied as to Defendant.




                                       - 18 -

                                       Page 18
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 19 of 25




                                        525.

      Defendant incorporates by reference as if fully set forth herein all of its

affirmative defenses and responses to preceding paragraphs of Plaintiff’s Amended

Complaint.

                                    526. – 532.

      The allegations contained in these paragraphs are denied as to Defendant.

                                    533. – 560.

      The allegations contained in these paragraphs, including any subparts or

footnotes thereto, are denied as to Defendant.

                                    561. – 678.

      The allegations contained in paragraphs 561 through 678 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                        679.

      Defendant incorporates by reference as if fully set forth herein all of its

affirmative defenses and responses to preceding paragraphs of Plaintiff’s Amended

Complaint.

                                    680. – 688.

      The allegations contained in these paragraphs are denied as to Defendant.

                                       - 19 -

                                       Page 19
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 20 of 25




                                       689.

      Defendant incorporates by reference as if fully set forth herein all of its

affirmative defenses and responses to preceding paragraphs of Plaintiff’s Amended

Complaint.

                                    690. – 695.

      The allegations contained in these paragraphs are denied as to Defendant.

                                    696. – 773.

      The allegations contained in paragraphs 696 through 773 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                                       774.

      Defendant incorporates by reference as if fully set forth herein all of its

affirmative defenses and responses to preceding paragraphs of Plaintiff’s Amended

Complaint.

                                    775. – 777.

      The allegations contained in these paragraphs are denied as pled. Defendant

admits only that it previously owned the Hampton Inn hotel property located at 1975

North Druid Hills Road NE, Atlanta, Georgia 30329 from January 30, 2015 until

December 13, 2018. Defendant lacks sufficient knowledge or information to admit

                                       - 20 -

                                       Page 20
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 21 of 25




or deny allegations concerning other defendants or entities and denies such

allegations to the extent they state or infer any fault, liability, or violation of any law

on the part of Defendant.

                                           778.

      The allegations contained in this paragraph are denied as to Defendant.

                                       779. – 782.

      To the extent that the allegations contained in paragraphs 779 through 782 call

for legal conclusions, no response is required. To the extent those allegations are

contrary to the law, they are denied. The remaining allegations contained in these

paragraphs are denied as pled. Defendant admits only that it previously owned the

Hampton Inn hotel property located at 1975 North Druid Hills Road NE, Atlanta,

Georgia 30329 from January 30, 2015 until December 13, 2018. Defendant lacks

sufficient knowledge or information to admit or deny allegations concerning other

defendants or entities and denies such allegations to the extent they state or infer any

fault, liability, or violation of any law on the part of Defendant.

                                       783. – 786.

      The allegations contained in these paragraphs are denied as to Defendant.




                                          - 21 -

                                          Page 21
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 22 of 25




                                     787. – 799.

      The allegations contained in paragraphs 787 through 789 do not relate to

Defendant; therefore, no response is required. To the extent a response is required,

the allegations contained in these paragraphs are denied as to Defendant.

                             PRAYER FOR RELIEF

      Responding to the WHEREFORE paragraph, Defendant denies the

allegations in this paragraph.

                          DEMAND FOR JURY TRIAL

      Defendant demands a trial by jury to the fullest extent permitted by law.

      WHEREFORE, having fully answered Plaintiff’s Amended Complaint,

Defendant 2014 SE Owner 5-Emory, LLC respectfully demands judgment in its

favor, dismissal of all claims against it with prejudice, all costs and attorney’s fees

incurred in defending this action, and such other relief as the Court deems just and

proper.

      Respectfully submitted this 17TH day of December, 2019.

                                                  DREW ECKL & FARNHAM, LLP
                                                  __/s/__William J. Martin________
                                                  Hall F. McKinley
                                                  Georgia Bar No. 495512
                                                  William J. Martin
                                                  Georgia Bar No. 387464
                                                  Allison M. Escott
                                                  Georgia Bar No. 606031

                                        - 22 -

                                        Page 22
     Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 23 of 25




                                             Attorneys for Defendant
                                             2014 SE Owner 5-Emory, LLC



303 Peachtree St. NE, Suite 3500
Atlanta, Georgia 30308
Telephone: (404) 885-1400
Facsimile: (404) 876-0992
E-mail: mckinleyh@deflaw.com
E-mail: martinw@deflaw.com
E-mail: escotta@deflaw.com




                                   - 23 -

                                   Page 23
     Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 24 of 25




                 LR 7.1 CERTIFICATE OF COMPLIANCE

      Undersigned counsel hereby certifies that the forgoing has been prepared with

one of the font and point selections approved by the Court in LR 5.1(B): Times New

Roman (14 point).

      This 17TH day of December, 2019.

                                                DREW ECKL & FARNHAM, LLP

                                                __/s/__William J. Martin________
                                                William J. Martin
                                                Georgia Bar No. 387464
                                                Attorney for Defendant
                                                2014 SE Owner 5-Emory, LLC
303 Peachtree St. NE, Suite 3500
Atlanta, Georgia 30308
Telephone: (404) 885-1400
Facsimile: (404) 876-0992
E-mail: martinw@deflaw.com




                                      Page 24
      Case 1:19-cv-03840-WMR Document 164 Filed 12/17/19 Page 25 of 25




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, that I have this day filed this Answer and Affirmative

Defenses to Amended Complaint of Defendant 2014 SE Owner 5-Emory, LLC with

the Clerk of Court, using the CM/ECF system which will automatically send email

notification to all attorneys of record.

      This 17TH day of December, 2019.

                                                     DREW ECKL & FARNHAM, LLP

                                                     __/s/__William J. Martin________
                                                     William J. Martin
                                                     Georgia Bar No. 387464
                                                     Attorney for Defendant
                                                     2014 SE Owner 5-Emory, LLC
303 Peachtree St. NE, Suite 3500
Atlanta, Georgia 30308
Telephone: (404) 885-1400
Facsimile: (404) 876-0992
E-mail: martinw@deflaw.com




                                           Page 25
